DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-02-27 (herein referred to as the Reply) where claim(s) 1-19 are pending for consideration.

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
The identified claim limitation(s) is/are: 
Claim(s) 1
	type determiner configured to
		generic holder: type determiner
		functional language: configured to receive, determine

	rewriter configured to
		generic holder: a rewriter
		functional language: configured to generate

Claim(s) 2, 12
transfer destination recorder
		generic holder: transfer destination recorder
		functional language: configured to record

	rewriter configured to
		generic holder: a rewriter
		functional language: configured to extract, convert

Claim(s) 3, 4, 5, 7, 10, 12, 13, 14, 15
	rewriter configured to
		generic holder: a rewriter
		functional language: configured to generate/rewrite/set

Claim(s) 3, 4, 5, 6, 7, 16
	number recorder
		generic holder: a number recorder
		functional language: configured to record


Claim(s) 8, 17
	a proxy portion configured to establish connection by
		generic holder: a proxy portion
		functional language: configured to establish connection by...

Claim(s) 9
data determiner configured to
		generic holder: data determiner
		functional language: configured to receive, determine
	rewriter configured to
		generic holder: a rewriter
		functional language: configured to generate


Claim Objections
Claim(s) 1, 9, 19
a communication device as transmission destination
should grammatically be “a communication device as a transmission destination”

Claim(s) 18
TCP, DoIP

Any abbreviation or shortened representations of a term should be spelled out completely upon its first use in each claim branch (e.g., user equipment (UE)). 


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 3, 13 and 4-7, 14
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
The claim(s) recite variants of:
wherein the relay apparatus is configured to 
communicate the frame by the connection type communication that exchanges a sequence number and an ACK number between the relay apparatus and each of the plurality of communication devices, and 
the rewriter is configured to 
generate the transmission frame while performing correction of at least one of the sequence number or the ACK number in the reception frame in accordance with a difference of a data amount between the relay apparatus and each of the plurality of communication devices in a case where the difference occurs.
That is, the claims effectively requires that “the frame” be communicated with a connection type communication that exchanges a particular sequence number and particular ACK number between the relay/devices. Then, the rewriter generates a transmission frame correction of the particular sequence number or particular ACK number in the reception frame. Accordingly we have three distinct frames (the frame, transmission frame, reception frame) all being interconnected with a particular a particular sequence number and particular ACK number.
The Specification is silent with regards to a three-frame system in which all refer to the same particular sequence number and particular ACK number. The Specification adequately describes situations where there is a reception frame being rewritten as a transmission frame by calculating a sequence/ack number offset (see FIGS 4, 6 and corresponding paragraphs) but does not introduce a third frame (i.e., “the frame”) in the embodiments. 

Claim(s) 3, 13 and 4-7, 14
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
The claim(s) recite variants of:
generate the transmission frame while performing correction of at least one of the sequence number or the ACK number in the reception frame in accordance with a difference of a data amount between the relay apparatus and each of the plurality of communication devices in a case where the difference occurs.
That is, the claims effectively require for a particular transmission frame, a difference between a data amount between the relay apparatus and each of the plurality of communication devices. In other words, the claim requires that the data difference account for data at all the plurality of communication devices. The Specification is silent with this embodiment. 
Rather, Specification discloses a difference of data between two devices, not between the relay and each of a plurality of devices (which effectively requires a difference calculation involving three devices). Para 0082 discloses the difference is between the relay and the destination and para 0104 discloses a difference between the two end points but does not require a difference involving the relay.

    PNG
    media_image1.png
    272
    595
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    271
    573
    media_image2.png
    Greyscale

Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.




35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):

Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1 and 2-8
The claim(s) recite variants of:
determine a type of the reception frame by referring a header portion of the reception frame
“referring” generally is defined as the means the act of directing, alluding or mentioning for information or anything required. Consequently, it is unclear as to what this limitation is conveying as determining a type of frame by referring the header portion (to something) is grammatically confusing.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 2
a protocol in an upper layer than the connection protocol is set to the upper layer protocol, 
“Than” is a phrase typically used to compare to elements. In this context the limitation is confusing because there is no comparison. Accordingly the limitation is grammatically confusing.
Claim(s) 2
With regards to the element(s)
	a header portion of the reception frame
The claims recite at least two citations of “a [element]” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently when subsequent citation of “a [element]” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 

Claim(s) 9 and 10-18
large in “large data”
The term(s) large is a subjective/relative term which renders the claim(s) indefinite. Furthermore, the limitations of the term(s) is/are not defined by claim language and the Specification does not provide a standard for ascertaining the requisite degree. According, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, 1024 terabytes might be considered a small amount of data to one observer/scenario (e.g., data center for cloud computing) and can also be considered a large amount of data to another observer/scenario (e.g., data to be communicate over a cellular network)
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 10 and 11
the large data
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element.
More particularly, base claim 9 recites:
“a data total length indicating large data”
which is not an antecedent basis for large data but rather an adjective for “the data total length”. It is unclear if the “a data total length” is meant to be the “large data” referred to in claim 10.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 2, 12
The claim(s) recite variants of:
an upper layer address destined for the communication device as the transmission destination in the upper layer protocol, and 
Grammatically this phrasing is confusing. Is this trying to convey that the upper layer address is being sent (i.e., destined) to the transmission destination using the upper protocol? Or that the upper layer address is (1) assigned to the transmission destination (3) and is in accordance (i.e., in) with an upper layer protocol?
Claim(s) 15
The claim(s) recite variants of:
where a frame size is changed in the connection protocol by the connection type communication due to change or deletion of a header of the upper layer protocol in the upper layer than the connection type communication, and in the case where the frame size is changed in the connection protocol by the connection type communication due to the change or the deletion of the header of the upper layer protocol in the upper layer than the connection type communication, 

“Than” is a phrase typically used to compare to elements. In this context the limitation is confusing because there is no comparison. Accordingly, the limitation is grammatically confusing.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KUCERA_588 (US20200162588) in view of Gabbay_468 (US20170201468)
Claim(s) 1
KUCERA_588 teaches
	a type determiner configured to 
receive a reception frame from a communication port Proxy devices receives a packet from a terminal, the destination of the packet is a content server; or vice-versa. Implicitly the packets is received on at least one TCP port as the embodiments are in TCP <FIG(s). 2, 3A, 3B, 3C, 3D, 3E; para. 0027-0048>.
determine a type of the reception frame by referring a header portion of the reception frame; Proxy device determines whether the frame is TCP or MPTCP based on the header. For example whether there is a TCP SEQ # or MPTCP MPTCT SSN # present in the header. <FIG(s). 2, 3A, 3B, 3C, 3D, 3E; para. 0027-0048>.
	a rewriter configured to 
generate a transmission frame obtained by rewriting the header portion of the reception frame in accordance with a predetermined condition when the type of the reception frame corresponds to a predetermined type; and Proxy device copies the sequence number to converted packet. For example, if the received packet is TCP, then the proxy device generates an MPTCP packet by copying the sequence number in the received TCP packet into the generated MPTCP packet. Similarly reverse conversion includes determining the packet is MPTCP and converting it to TCP <FIG(s). 2, 3A, 3B, 3C, 3D, 3E; para. 0027-0048>.
	a transmitter configured to transmit the transmission frame from a communication port connected to a communication device as transmission destination among the plurality of 
KUCERA_588 does not explicitly teach
a plurality of communication ports each of which is connected to one of the plurality of communication devices;
receive a reception frame from a communication port among the plurality of communication ports, 
the communication port being connected to a communication device as a frame transmission source among the plurality of communication devices, and 
	However in a similar endeavor, Gabbay_468 teaches
	a plurality of communication ports each of which is connected to one of the plurality of communication devices; Switch includes ingress and egress ports, each connection to another networking device. <FIG(s). 1, 2; para. 0022-0027>.
receive a reception frame from a communication port among the plurality of communication ports, ingress ports receives incoming packets <FIG(s). 2; para. 0017, 0023, 0027, 0029>.
the communication port being connected to a communication device as a frame transmission source among the plurality of communication devices, Ingress ports receive incoming packets from other network devices (sources) <FIG(s). 1, 2; para. 0022-0027>.
However in a similar endeavor, Gabbay_468 teaches
	a transmitter configured to transmit the transmission frame from a communication port connected to a communication device as transmission destination among the plurality of communication ports. egress ports outputs packets to the network destination devices. <FIG(s). 1, 2, 3; para. 0022-0028, 0035-0037>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KUCERA_588 with 

Claim(s) 19
KUCERA_588 teaches
A relay apparatus configured to relay a frame by connection type communication in which the frame is transmitted and received between a plurality of communication devices, comprising: MPTCP/TCP proxy is a relay between a MPTCP terminal / base station and TCP-only content device <FIG(s). 1B, 1C, 1D; para. 0023>.
receive a reception frame from a communication port Proxy devices receives a packet from a terminal, the destination of the packet is a content server; or vice-versa. Implicitly the packets is received on at least one TCP port as the embodiments are in TCP <FIG(s). 2, 3A, 3B, 3C, 3D, 3E; para. 0027-0048>.
perform determination of the reception frame by referring a header portion of the reception frame, Proxy device determines whether the frame is TCP or MPTCP based on the header. For example whether there is a TCP SEQ # or MPTCP MPTCT SSN # present in the header. <FIG(s). 2, 3A, 3B, 3C, 3D, 3E; para. 0027-0048>.
generate a transmission frame obtained by rewriting the header portion of the reception frame in accordance with a predetermined condition; and Proxy device copies the sequence number to converted packet. For example, if the received packet is TCP, then the proxy device generates an MPTCP packet by copying the sequence number in the received TCP packet into the generated MPTCP packet. <FIG(s). 2, 3A, 3B, 3C, 3D, 3E; para. 0027-0048>.
	a transmitter configured to transmit the transmission frame from a communication port connected to a communication device as transmission destination among the plurality of communication ports. Converted packet is relayed to the destination via an output port. <FIG(s). 2, 3A, 3B, 3C, 3D, 3E; para. 0027-0048>.
explicitly teach
a plurality of communication ports each of which is connected to one of the plurality of communication devices;
	 the reception frame being received from a communication port among the plurality of communication ports, 
the communication port being connected to a communication device as a frame transmission source among the plurality of communication devices, 
However in a similar endeavor, Gabbay_468 teaches
	a plurality of communication ports each of which is connected to one of the plurality of communication devices; Switch includes ingress and egress ports, each connection to another networking device. <FIG(s). 1, 2; para. 0022-0027>.
receive a reception frame from a communication port among the plurality of communication ports, ingress ports receives incoming packets <FIG(s). 2; para. 0017, 0023, 0027, 0029>.
the communication port being connected to a communication device as a frame transmission source among the plurality of communication devices, Ingress ports receive incoming packets from other network devices (sources) <FIG(s). 1, 2; para. 0022-0027>.
Additionally, Gabbay_468 also teaches
	a transmitter configured to transmit the transmission frame from a communication port connected to a communication device as transmission destination among the plurality of communication ports. egress ports outputs packets to the network destination devices. <FIG(s). 1, 2, 3; para. 0022-0028, 0035-0037>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KUCERA_588 with the embodiment(s) disclosed by Gabbay_468. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods and devices for low-latency packet switching. See para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KUCERA_588 (US20200162588) in view of Gabbay_468 (US20170201468), and further view of Graham-Cumming_912 (US20150333912)
Claim(s) 8
KUCERA_588 does not explicitly teach
further comprising:
	a proxy portion configured to establish connection by handshake with the plurality of communication devices by proxy.
However in a similar endeavor, Graham-Cumming_912 teaches
	a proxy portion configured to establish connection by handshake with the plurality of communication devices by proxy. TCP proxy bridges a TCP connection by handshake <FIG(s). 1, 2A, 2B; para. 0024-0025, 0036, 0044, 0062>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KUCERA_588 and Gabbay_468 with the embodiment(s) disclosed by Graham-Cumming_912. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate against spoofing and/or synchronization problems in IP address management in a TCP connection. See para. 0009.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over KUCERA_588 (US20200162588) in view of Gabbay_468 (US20170201468), and further view of Hilt_248 (US20110173248)
Claim(s) 8
KUCERA_588 does not explicitly teach

	a proxy portion configured to establish connection by handshake with the plurality of communication devices by proxy.
However in a similar endeavor, Hilt_248 teaches
	a proxy portion configured to establish connection by handshake with the plurality of communication devices by proxy. router establishes TCP handshake by proxy <FIG(s). 2; para. 0055, 0069>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by KUCERA_588 and Gabbay_468 with the embodiment(s) disclosed by Hilt_248. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved TCP connection establishment procedures. See Summary of Invention.

Relevant Cited References
US20090310500
US20170048158
Examiner’s Notes
while
Claim(s) 3, 4, 5, 9, 13, 14, 15
Various dependent claims require the rewriter is generating the transmission frame while performing another operation such as calculating/comparing/correcting. The Examiner has interpreted this limitation of “while” to require that rewriting is generating the transmission frame concurrently (i.e., at the same time) of performing the other operation. Accordingly, these claims require that at least some overlap of time occur in generating the transmission frame and carrying out the calculating/comparing/correcting. Consequently, prior 

‘If’ and ‘When’ clauses
Claim(s) 1, 6, 9-10, 16
A broadest reasonable interpretation of an “if” or “when” clause recites a condition which may or may not occur and the outcome isn’t necessarily dependent (or necessary) on the condition. Therefore, an “if” or “when” clause does do not place meaningful limits on the claims (i.e., a prior art reference that teaches the claimed outcome is proper regardless of the “if” or “when” clause). 
In particular for a “when” clause, a broadest reasonable interpretation can also include a temporal condition (in contrast to using the term 'when' to describe a pre-requisite condition). Therefore, a prior art reference that teaches the claimed outcome occurring at least some duration concurrently as the “when” clause is proper. 
To avoid potential rejections using the above interpretation(s) where a conditional limitation was intended to be conveyed, the Examiner recommends amending the claims to recite a more explicit conditional relationship between the condition and outcome such as “determining that…,” “in response to…,” and/or “responsive to determining that…”
Claim(s) 3, 13
The Examiner has interpreted “a frame” in the preamble and the “reception frame” to not necessarily be the same frame as a broadest reasonable interpretation of the language allows for this.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717. The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415